Citation Nr: 1117393	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  10-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected residuals of partial patellectomy of the right knee with scarring.


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1979 to April 1983.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's right knee disability has been manifested by x-ray evidence of degenerative changes and by flexion to no less than 130 degrees and extension to no more than 0 degrees.  Recurrent subluxation or lateral instability has not been demonstrated.

2.  The right knee scar does not exceed a total of 6 square inches, does not cause limitation of motion, and has not been found to be painful or unstable.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for instability of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2010).

2.  The criteria for a compensable rating for a right knee scar are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes [DCs]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided the appellant pre-adjudication notice by letter dated in April 2009, which substantially complied with the notice requirements.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Increased Rating Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

Factual Background

The Veteran is seeking an increased disability rating for a right knee disability, characterized as residuals of partial patellectomy with scarring.  He initially complained of pain and reported that his knee popped out of joint on extremes of motion.  Service connection was granted under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257, effective April 1983, and a 10 percent rating has been continuously in effect since that time.  In the rating action on appeal, the RO included a scar of the right knee in the rating but continued the 10 percent rating.  The Veteran contends that his condition has worsened and now warrants a higher rating.  Specifically, he reports that he experiences swelling and popping in his knee after performing routine activities, as well as pain which causes him to limp.  

In connection with his claim, the Veteran was afforded a VA examination in May 2009, in which he complained of pain, weakness, stiffness, and swelling in his right knee.  He also reported instability, giving way, locking, fatigability, and lack of endurance, as well as redness and heat in the knee.  The Veteran stated that he experienced flare-ups at least once per week during which he had difficulty walking due to popping, pain, and instability.  He reported using ibuprofen for pain as needed and stated that he did not use any ambulatory aids.  The Veteran noted that he had episodes of dislocation.  On examination, flexion was to 130 degrees and extension to 0 degrees, and there was no additional loss of motion with repetition.  The examiner found that pain, fatigue, weakness, lack of endurance, and incoordination were not present during the initial range of motion tests.  There was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement.  There was guarding of movement in the right knee.  Ligaments were normal and McMurray's test was negative.  The Veteran's gait was normal, although he had mild to moderate limitation of moderately strenuous weight bearing activities.  X-rays revealed evidence of mild arthritis and degenerative changes; however, there was no dislocation or fracture and no effusion was seen.  The examiner stated that the condition would have a mild to moderate effect on the Veteran's occupation and daily activities.  The Veteran also had a superficial scar on his right knee 1 centimeter by 12 centimeters, which was not tender, adherent, or ulcerated.  There was no inflammation, edema, or keloid formation, and the scar did not cause any limitation of motion or other function.  

The claims file contains treatment records from J.V., M.D., the Veteran's private physician, dated between February 2008 and January 2009.  The Board has reviewed these records and found no evidence relating to the right knee disability on appeal.  

The Veteran was afforded a VA examination in February 2010, when he complained of popping and locking of his right knee, as well as swelling with prolonged walking or running.  He did not report pain, weakness, stiffness, deformity, instability, or giving way.  He did not describe dislocation or subluxation.  There were no signs of swelling, heat, redness, or tenderness on examination.  The Veteran reported flare-ups after prolonged running or walking, at which time he experienced swelling, popping, and locking which subsided with rest.  Flare-ups did not cause any additional loss of functional ability, and the Veteran did not use any assistive devices.  The examiner noted that the disability did not affect the Veteran's occupational or daily activities and that he did not have any limitations in standing or walking except for prolonged periods.  

On examination, there was no swelling, no tenderness with palpation of the knee, and no patellofemoral grinding.  Knee range of motion included flexion to 140 degrees and extension to 0 degrees without pain.  There was "normal" pain with repetition but no fatigability, weakness, incoordination, or lack of endurance.  There was no instability.  On x-ray, evidence of mild degenerative joint disease was seen, but there was no fracture and joint spaces were normal.  The examiner noted a 12 centimeter scar on the medial aspect of his right knee, which was nontender and nonadherent and did not cause any limitation in knee function.  

Rating Criteria and Analysis

The Veteran's right knee disability is currently rated under 38 C.F.R. § 4.71a, DC 5257, other impairment of the knee.  Under this DC, a disability rating of 10 percent is warranted where there is recurrent subluxation or lateral instability that is slight, 20 percent where it is moderate, and 30 percent where severe.  The words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  Although the Veteran complained of instability during the May 2009 VA examination, instability was not objectively noted during either examination.  Accordingly, a disability rating in excess of 10 percent is not available under this DC.  

The assignment of a particular DC depends on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in DC by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether other rating codes may be more appropriate than the ones used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  For a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on x-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a 0 percent rating.  Normal range of motion for the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998).  

The Veteran's right knee disability includes a diagnosis of degenerative arthritis, which is confirmed by x-ray evidence.  Under 38 C.F.R. § 4.71a, DC 5003, arthritis that is substantiated by x-ray findings is to be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the affected joint or joints is noncompensable under the appropriate DC, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Limitation of motion of the leg is rated under DC 5260 (limitation of flexion) or 5261 (limitation of extension.)  Under DC 5260, an evaluation of 10 percent is warranted where knee flexion is limited to 45 degrees, 20 percent where it is limited to 30 degrees, and 30 percent where it is limited to 15 degrees.  A noncompensable rating is assigned where there is flexion to 60 degrees or more.  38 C.F.R § 4.71a, DC 5260.  Under DC 5261, an evaluation of 10 percent is warranted where knee extension is limited to 10 degrees, 20 percent where it is limited to 15 degrees, and 30 percent where it is limited to 20 degrees.  A 40 percent evaluation is for application where extension is limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 50 degrees.  A noncompensable rating is assigned where leg extension is limited to 5 degrees or less.  38 C.F.R § 4.71a, DC 5261. 

As the foregoing evidence shows, the Veteran has consistently demonstrated extension in the right knee to zero degrees, and flexion has never been measured as less than 130 degrees.  While the motion is apparently painful by subjective report, that pain does not cause any additional limitation of function even on repeated movement.  The VA examinations show no evidence of painful motion, edema, effusion, tenderness, redness or heat.  Absent objective evidence of painful motion, evaluation under either Code 5260 or 5261, for limitation of motion in flexion or extension, respectively, is not appropriate.  There is no evidence of ankylosis, dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum; therefore, it is not appropriate to rate the Veteran's disability under any of the other DCs specific to disabilities of the knee.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board has considered whether the Veteran may experience any additional functional loss due to pain, lack of endurance, or incoordination.  In each of the examinations of record, it is specifically noted that he has no additional loss of function with repetitive motion.  As noted, the Veteran does not have instability of the right knee.  The Board acknowledges that Veteran complains of increased pain in his knee due to aging, and the VA examiners noted these complaints; however, the Veteran did not exhibit any additional loss of motion due to pain.  Furthermore, the currently assigned 10 percent rating for limitation of motion of the knee is the minimum compensable rating for the affected joint, despite that his demonstrated range of motion is noncompensable.  Hence, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, have been considered, but provide no basis for assignment of any higher rating based on limited motion for the right knee.

The Veteran's disability includes a 12 centimeter scar on the medial aspect of his right knee which both VA examiners have described as not tender or adherent, and causing no limitation of motion or other function.  

Under 38 C.F.R. § 4.118, DC 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches or greater warrant a 10 percent evaluation.  Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  DC 7805 provides that other scars (including linear scars) and other effects of scars evaluation under DCs 7802 and 7804 require the evaluation of any disabling effects not considered in the rating provided under DCs 7800-04 under an appropriate DC.  As the scar is superficial, only 12 square centimeters in area, and there is no symptomatology or complaints regarding the scar, the preponderance of the evidence is against a finding that a separate compensable evaluation is warranted.  See 38 C.F.R. § 4.118; see also Esteban, 6 Vet. App. at 259.

In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected right knee disability.  The competent medical evidence of record shows that his knee disability is primarily manifested by complaints of limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

A disability rating in excess of 10 percent for instability of the right knee disability is denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


